 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-151-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   HOWARD DUCE SIMON,                                 DATE: December 11, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 11, 2020, and then

21 continued to January 30, 2020, on the Court’s own motion. By a second motion, the Court continued the

22 status to May 21, 2020, at 10:00 a.m.

23          2.     By this stipulation, defendant now moves to exclude time between the date of this

24 stipulation and order, and May 21, 2020, under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes investigative and police reports, laboratory reports, and photographs. All of this

28          discovery has been either produced directly to counsel and/or made available for inspection and


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        copying.

 2               b)      Counsel for defendant desires additional time to consult with his client. In

 3        addition, defense counsel has asked the government to review information bearing on the

 4        possible resolution of the case and continues to assemble other materials that will bear on future

 5        proceedings. The government is continuing to review the information provided and discussions

 6        are ongoing.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of the date of this stipulation and

16        order, to May 21, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

17        B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

18        request on the basis of the Court’s finding that the ends of justice served by taking such action

19        outweigh the best interest of the public and the defendant in a speedy trial.

20
21

22                                     [Continued on following page.]

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: January 15, 2020                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 8                                                           Assistant United States Attorney
 9
      Dated: January 15, 2020                                /s/ TIMOTHY ZINDEL
10                                                           TIMOTHY ZINDEL
11                                                           Counsel for Defendant
                                                             HOWARD DUCE SIMON
12

13
                                                     ORDER
14
            IT IS SO ORDERED.
15
     Dated: January 21, 2020
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
